               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Martin Antonio Solomon,

                       Plaintiff,     Case No. 20-10458

v.                                    Judith E. Levy
                                      United States District Judge
Henry Ford Allegiance Health
System, et al.,                       Mag. Judge Patricia T. Morris

                       Defendants.

________________________________/


ORDER DISMISSING COMPLAINT FOR FAILURE TO COMPLY
             WITH A COURT ORDER [41]

     Plaintiff Martin Antonio Solomon, appearing pro se, filed the

complaint in this matter on February 21, 2020. (ECF No. 1.) On March

17, 2020, the Court found Plaintiff’s complaint did not comply with

Federal Rule of Civil Procedure 8(a)(2) and required Plaintiff to file an

amended complaint with a more definite statement of Plaintiff’s claims

as well as identification of which Defendants Plaintiff sought to hold

liable for each. (ECF No. 6.) Plaintiff was ordered to submit an amended

complaint that met the identified specifications within twenty-one days
of the date of that order. (Id. at PageID.217–218.) Additionally, the Court

indicated that “[f]ailure to comply with this order . . . could result in the

dismissal of this case.” (Id. at PageID.218.)

     On March 21, 2020, Plaintiff filed a motion for an extension of time

to file an amended complaint. (ECF No. 17.) On December 23, 2020,

Magistrate Judge Patricia T. Morris submitted a Report and

Recommendation (R&R) recommending, in part, the Court deny

Plaintiff’s motion for an extension of time. (ECF No. 39.) On February 26,

2021, the Court entered an order adopting the R&R in part. (ECF No.

41.) Plaintiff’s motion for an extension of time to file an amended

complaint was granted. (Id. at PageID.429.) Plaintiff was ordered to file

within thirty days of the date of the order an amended complaint that

met the Court’s prior instructions to Plaintiff. (Id.) Plaintiff was warned,

once again, that failure to comply with this order could result in dismissal

of this case. (Id. at PageID.429–430.) Plaintiff did not file an amended

complaint within the thirty-day deadline and has not filed an amended

complaint as of the date of this order.

     Federal Rule of Civil Procedure 41(b) authorizes the Court “to

dismiss an action for failure of a plaintiff to prosecute the claim or to


                                     2
comply with the Rules or any order of the court.” Schafer v. City of

Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008). Dismissal for

failure to prosecute is available to the district court “as a tool to effect

management of its docket and avoidance of unnecessary burdens on the

tax-supported courts [and] opposing parties.” Knoll v. Am. Tel. & Tel. Co.,

176 F.3d 359, 363 (6th Cir. 1999) (internal quotations omitted). “A

district court must be given substantial discretion in serving these

tasks[.]” Id.

      There are four factors that a district court considers in dismissing

a case for failure to prosecute:

            (1) whether the party’s failure is due to willfulness,
            bad faith, or fault; (2) whether the adversary was
            prejudiced by the dismissed party’s conduct; (3)
            whether the dismissed party was warned that
            failure to cooperate could lead to dismissal; and (4)
            whether less drastic sanctions were imposed or
            considered before dismissal was ordered.

Schafer, 529 F.3d at 737. “Although typically none of the factors is

outcome dispositive, . . . a case is properly dismissed by the district court

where there is a clear record of delay or contumacious conduct.” Id.

(quoting Knoll, 176 F.3d at 363).



                                      3
      Here, consideration of the factors outlined in Schafer weighs in

favor of dismissal. Plaintiff’s conduct constitutes a clear record of delay

supporting dismissal for failure to prosecute. Plaintiff, who has been

otherwise active in this case,1 has failed to comply with the Court’s

repeated order to submit an amended complaint. Plaintiff had ample

time to file an amended complaint or to demonstrate why Plaintiff needed

more time following the Court’s February 21, 2021 order. Nevertheless,

Plaintiff neglected to pursue his case. This conduct “shows willfulness

and fault in that [Plaintiff] was at best extremely dilatory in not pursuing

his claim, which indicates an intention to let his case lapse.” Shafer, 529

F.3d at 739. This factor supports the finding that Plaintiff’s conduct

amounts to a failure to prosecute.

      Further, this Court’s February 26, 2021 order accepting the R&R in

part put Plaintiff “indisputably on notice” that his complaint faced

dismissal were he to not submit an amended complaint in the indicated

time period. See id. at 740. Plaintiff had thirty days to file and failed to




      1 See, e.g., ECF No. 36 (Plaintiff’s notice of change of address and contact
information); ECF No. 40 (Plaintiff’s motion for extension of time to supply
additional copies of the complaint).
                                          4
do so. This “key” factor therefore weighs heavily in favor of failure to

prosecute. See id.

      An additional factor in determining failure to prosecute is whether

this Court considered other lesser sanctions before dismissal. However,

the Sixth Circuit has “never held that a district court is without power to

dismiss a complaint, as the first and only sanction, solely on the basis of

the plaintiff’s counsel’s neglect” and is “loathe to require the district court

to incant a litany of the available sanctions.” Id. at 738. In this case,

dismissal with prejudice is the first sanction for failing to prosecute, but

it is also the appropriate sanction given Plaintiff’s ample notice that

failure to file an amended complaint would result in dismissal.

      Finally, there is no evidence that dismissal of this litigation

prejudices Defendants. “The key to finding prejudice in a dismissal for

lack of prosecution is whether the defendants ‘waste[d] time, money, and

effort in pursuit of cooperation which [the plaintiff] was legally obligated

to provide.’” Id. at 739 (quoting Harmon v. CSX Transp., Inc., 110 F.3d

364, 368 (6th Cir. 1997)). Here, “[n]one of [Defendants’] efforts were

necessitated by any lack of cooperation by [Plaintiff][,]” but rather, were




                                      5
“instead typical steps in the early stages of litigation and are to be

expected when one is served with a complaint.” Id. at 739.

      For the reasons set forth above, the Court DISMISSES WITH

PREJUDICE Plaintiff’s complaint.2

      IT IS SO ORDERED.

Dated: May 3, 2021                           s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 3, 2021.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




      2 Defendants filed a motion to dismiss for failure to prosecute under Federal
Rule of Civil Procedure 41 on April 23, 2021. (ECF No. 44.) Because Plaintiff’s
complaint is dismissed based on Plaintiff’s failure to comply with the February 26,
2021 order requiring the filing of an amended complaint, Defendants’ motion to
dismiss need not be addressed.
                                         6
